TENNESSEE BUREAU OF WORKERS’ COMPENSATION
                  WORKERS’ COMPENSATION APPEALS BOARD


Chris Hardin                               )   Docket No. 2015-07-0067
                                           )
v.                                         )
                                           )   State File No. 28439-2015
Dewayne’s Quality Metals                   )
                                           )
                                           )
Appeal from the Court of Workers’          )
Compensation Claims                        )
Allen Phillips, Judge                      )



                 Affirmed and Remanded – Filed November 18, 2015


In this interlocutory appeal, the employee alleges injuries to his hands and arms as a
result of repetitive work on a production line. He sought both medical and temporary
disability benefits for his injuries. The employer denied the claim, asserting that the
injuries did not arise primarily out of the employment. Following an expedited hearing,
the trial court found that the employee was entitled to a panel of physicians. Temporary
disability benefits were denied. The employee has appealed. We affirm and remand the
case for any further proceedings that may be necessary.

Judge Marshall L. Davidson, III, delivered the opinion of the Appeals Board, in which
Judge Timothy W. Conner and Judge David F. Hensley joined.

Chris Hardin, Lexington, Tennessee, employee-appellant, pro se

Gordon Aulgur, Nolensville, Tennessee, for the employer-appellee, Dewayne’s Quality
Metals




                                           1
                             Factual and Procedural Background

      Chris Hardin (“Employee”), a fifty-four-year-old resident of Henderson County,
Tennessee, worked for Dewayne’s Quality Metals (“Employer”) on its production line.1
His duties included hanging and manipulating metal parts on a moving line. The work
was repetitive in nature, and Employee developed pain in his hands and arms.

       Employee was diagnosed with bilateral carpal tunnel syndrome and bilateral ulnar
nerve neuropathy. Dr. Harold Antwine, an orthopedic surgeon, recommended a carpal
tunnel release and an ulnar nerve transposition on Employee’s right arm. Employee
underwent the surgery on March 9, 2015. A few days before the surgery, Employee was
granted medical leave by Employer and taken off work without pay. When his leave
expired on June 2, 2015, he was terminated.

       Although Employer initially provided a panel of physicians from which Employee
selected a treating doctor, Employer denied the claim on the basis that the injuries did not
arise primarily out of the employment. Employee subsequently filed a petition seeking
medical and temporary disability benefits. After an expedited hearing, the trial court
ordered Employer to provide a second panel of physicians or, in the alternative, provide
the original panel anew.2 The trial court denied temporary disability benefits, as well as
the payment of outstanding medical bills. Employee has appealed.

                                              Analysis

                                                  A.

       This appeal suffers from two significant defects not uncommon in all types of
appeals filed by self-represented litigants: an inadequate record and little or no
meaningful argument concerning the factual or legal basis for the appeal. Either defect
significantly hampers appellate review, but in combination effective review becomes
impracticable. Such is the case here.

       The first problem with this appeal is an inadequate record. Specifically, testimony
was presented to the trial court at the expedited hearing, and the court relied on that
testimony in deciding the case. However, we have been provided with no record of this
testimony. Moreover, no statement of the evidence has been filed. Thus, the totality of
the evidence introduced in the trial court is unknown, and we decline to speculate as to
the nature and extent of the proof presented to the trial court. Instead, consistent with
1
 Because a transcript of the expedited hearing or a statement of the evidence has not been provided, we
have gleaned the facts from the pleadings and the trial court’s expedited hearing order.
2
 Employer does not challenge the trial court’s decision requiring it to provide a second panel of
physicians. Thus, we need not address the issue.
                                                  2
established Tennessee law, we must presume that the trial court’s rulings were supported
by sufficient evidence. See Leek v. Powell, 884 S.W.2d 118, 121 (Tenn. Ct. App. 1994)
(“In the absence of a transcript or a statement of the evidence, we must conclusively
presume that every fact admissible under the pleadings was found or should have been
found favorably to the appellee.”).

        The second obstacle to appellate review in this case is silence by the appellant
regarding the basis for the appeal. Specifically, in his notice of appeal, Employee failed
to identify any issues for review. Further, he has not filed a brief or position statement
identifying any issues for review, making any argument, or otherwise explaining how the
trial court erred in resolving the issues raised at the expedited hearing. Thus, we have no
way of knowing the nature of his contentions on appeal.

       As stated by the Tennessee Supreme Court, “[i]t is not the role of the courts, trial
or appellate, to research or construct a litigant’s case or arguments for him or her.” Sneed
v. Bd. of Prof’l Responsibility of the Supreme Court of Tenn., 301 S.W.3d 603, 615
(Tenn. 2010). Indeed, were we to search the record for possible errors and raise issues
and arguments for Employee, we would essentially be acting as his counsel. The law
clearly prohibits us from doing so, as appellate courts will not “dig through the record in
an attempt to discover arguments or issues that [a pro se party] may have made had [that
party] been represented by counsel” because doing so “would place [the opposing party]
in a distinct and likely insurmountable and unfair disadvantage.” Webb v. Sherrell, No.
E2013-02724-COA-R3-CV, 2015 Tenn. App. LEXIS 645, at *5 (Tenn. Ct. App. Aug. 12,
2015). Accordingly, we decline to conduct an “archaeological dig” into the record in an
attempt to discover errors that might benefit either party. McEarl v. City of Brownsville,
No. W2015-00077-COA-R3-CV, 2015 Tenn. App. LEXIS 894, at *7 (Tenn. Ct. App.
Nov. 6, 2015).

                                            B.

        In its analysis of the case, the trial court stated that “[w]hen an employee reports
an injury, Tennessee law requires an employer to provide ‘free of charge to the employee
such medical and surgical treatment . . . made reasonably necessary by accident as
defined in this chapter.’ Tenn. Code Ann. § 50-6-204(a)(1)(A) (2014).” The trial court
also stated that “having reported an injury, [Employee] is entitled to evaluation of same.”
We disagree with these statements, as mere notice of an alleged workplace accident, in
and of itself, is insufficient to trigger an employer’s duty to provide medical benefits
pursuant to section 50-6-204 regardless of the circumstances presented. McCord v.
Advantage Human Resourcing, No. 2014-06-0063, 2015 TN Wrk. Comp. App. Bd.
LEXIS 6, at *10-13 (Tenn. Workers’ Comp. App. Bd. Mar. 27, 2015).

       First, the statute cited by the trial court, Tennessee Code Annotated section 50-6-
204(a)(1)(A), contains no language mandating that an employer provide a panel of

                                             3
physicians merely because an employee provides notice of an injury. Instead, the statute
requires that an employer furnish medical treatment “made reasonably necessary by
accident as defined in this chapter.” Tenn. Code Ann. § 50-6-204(a)(1)(A) (emphasis
added). Tennessee Code Annotated section 50-6-102(14)(A) (2015), which defines
whether an injury is “accidental,” specifies that an injury by accident must arise
“primarily out of and in the course and scope of employment” and must be “identifiable
by time and place of occurrence.” Therefore, on its face, the statute limits an employer’s
duty to provide medical benefits to instances where the employee sustained an injury by
accident as defined in the statute.

       Second, employers have an opportunity to conduct an investigation after receiving
notice of a claim in order to “verify accident details” and “make [a] preliminary
compensatory determination.” Tenn. Comp. R. & Regs. 800-2-14-.04(2), (4) (1999).
Decisions concerning workers’ compensation coverage and compensability must “be
made within fifteen (15) days of verbal or written notice of [the] accident.” Tenn. Comp.
R. & Regs. 0800-2-14-.04(7) (1999). These rules contemplate that an employer has a
period of time following notice of a work accident to investigate a claim and make a
decision on compensability. It follows that “mere notice of an alleged workplace
accident, in and of itself, does not trigger an employer’s duty to provide medical benefits
in every case, without regard to the particular circumstances presented.” McCord, 2015
TN Wrk. Comp. App. Bd. LEXIS at *13. A contrary approach “would require an
employer to provide medical benefits without regard to the particular circumstances of
the case and regardless of any defenses to the claim, effectively making these rules
superfluous. Moreover, an inflexible approach mandating that an employer provide
medical benefits as a matter of course ignores the fact that every case is different and
should be evaluated on its own merits.” Id. at *12.

       In light of the foregoing analysis, we reiterate that mere notice of an injury does
not automatically entitle a claimant to a panel of physicians regardless of the facts and
circumstances presented. Any such error in the trial court’s analysis in this case,
however, is harmless.

                                       Conclusion

      The trial court’s decision is affirmed. The case is remanded for any further
proceedings that may be necessary.




                                            4
                         TENNESSEE BUREAU OF WORKERS’ COMPENSATION
                           WORKERS’ COMPENSATION APPEALS BOARD

Chris Hardin                                               )   Docket No. 2015-07-0067
                                                           )
v.                                                         )
                                                           )    State File No. 28439-2015
Dewayne's Quality Metals                                   )


                                       CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the Appeals Board’s decision in the
referenced case was sent to the following recipients by the following methods of service
on this the 18th day of November, 2015.
 Name                      Certified   First Class   Via   Fax       Via     Email Address
                           Mail        Mail          Fax   Number    Email

 Chris Hardin                X              X                                110 Rose Lawn Dr.,
                                                                             Lexington, TN 38351
 Gordon Aulgur                                                          X    Gordon.aulgar@accidentfund.com
 Allen Phillips, Judge                                                  X    Via Electronic Mail
 Kenneth M. Switzer,                                                    X    Via Electronic Mail
 Chief Judge
 Penny Shrum, Clerk,                                                    X     Penny.Patterson-Shrum@tn.gov
 Court of Workers’
 Compensation Claims




Matthew Salyer
Clerk, Workers’ Compensation Appeals Board
220 French Landing Dr., Ste. 1-B
Nashville, TN 37243
Telephone: 615-253-1606
Electronic Mail: Matthew.Salyer@tn.gov